DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cremonesi et al., taken alone or in combination with other references, fails to teach or suggest:
“the first control terminals of a plurality of second flip-flops among the flip-flops are coupled to a system high voltage", as set forth in claim 1.

Kingsley fails to teach or suggest:
“the second control terminal of the first flip-flop among the flip-flops is coupled to the stop signal, the first control terminals of a plurality of second flip-flops among the flip-flops are coupled to a system high voltage, and the second control terminals of the second flip-flops among the flip-flops are coupled to the stop signal.’’, as set forth in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 10, 2021